DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Response to Amendment
Claims 1, 13 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1, the amended claim subject matter “wherein the VPN starter engine can determine an operational state of the mobile device being a state of cellular connectivity or a state of non- cellular connectivity” is ambiguous and is indefinite.  
A person of ordinary skill in art does not know and is not clear under what and/or which condition that the VPN starter engine can determine and under what and/or which condition that the VPN starter engine implicitly cannot determine; hence, regarding the term of “can” renders the scope unclear, because “can” does not necessary require actually “do/perform”.  To overcome this issue, it should be amended to recite “… the VPN starter engine s …” or “… the VPN starter engine is configured to determine …”.  Clarification and appropriate correction are required.
 	The claim subject matters “data usage”, “only data usage”, and “identified data usage” and  “the operational state of mobile connectivity” disclosed in “ identify data usage of the particular application occurring while the mobile device is in the operational state of mobile connectivity and only data usage of the particular application that is transmitted over the dedicated VPN connection to the entity; and provide identified data usage to a billing entity” are ambiguous and are indefinite. 
 	A person of ordinary skill does not know and is not clear whether the applicants claim that the claim subject matters “data usage”, “only data usage”, and “identified data usage” been referred to the same entities or  been referred to different entities; hence, regarding the claim subject matters, it is unclear that  whether the later recited “only data usage” is part, or independent, of the earlier recited “data usage”, and the last identified data usage” refer which one, or both, of the earlier recited  “data usage”.   Clarification and appropriate correction are required.
 	Furthermore, the claim subject matter “the operational state of mobile connectivity” has insufficient antecedent basis for this limitation as addressed below.
Regarding the claim subject matter, what is “the operational state of mobile connectivity”? Earlier in the claim (an operational state of the mobile device being a state of cellular connectivity or a state of non- cellular connectivity” is ambiguous and is indefinite), there is “state of cellular connectivity” or “state of non-cellular connectivity”. Is “the operational state of mobile connectivity” one the “state of cellular connectivity” or the “state of non-cellular connectivity” or both or totally something else? If one of them, explicitly refers thereto; if both of them, also explicitly refers thereto; if totally something else, how does this recitation have anything to do to previously recited features that appear to heavily linked to determining if the device is in the state of cellular connectivity or not of cellular connectivity.
Clarification and appropriate correction are required.

Regarding Claims 7, 13, the Claims have same and/or have similar 112 issues as in Claim 1. Clarification and appropriate correction are required.

Claim 1 recites the limitation "the time that the particular selected application becomes inactive" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "to the time that the particular selected application becomes inactive" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "to the time that the particular selected application becomes inactive" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "to the time that the particular selected application becomes inactive" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "to the time that the particular selected application becomes inactive" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "in the operational state of cellular connectivity ,…" in line 10;  the limitation "not in the operational state of cellular connectivity ,…" in lines 13 – 14; the limitation "in the operational state of mobile connectivity ,…" in lines 16 – 17;   the limitation "in the operational state of mobile connectivity ,…" in lines 16 – 17; the limitation "the application ,…" in line 23.    There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "storing the identities of the one or more,…" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the VPN connections" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments see pages 8 – 12, filed 01/14/2021, with respect to Claims 1 – 16, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The application might be considered to be placed in the condition of allowance if and only if the 112 rejections for the Claims 1 – 16, 19, 20 be overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::02_08_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411